Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 1 of 7 PageID #: 179



J. Stephen Simms (JS-8990)
Simms Showers LLP
201 International Circle
Baltimore, Maryland 21030
Tel: (443) 290-8704
Fax: (410) 510-2789
Email: jssimms@simmsshowers.com

Attorneys for Intervening Plaintiffs,
McAllister Towing of Narragansett Bay, LLC
McAllister Towing of New York, LLC
Portland Tugboat LLC
Steelstran Industries, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
Caddell Dry Dock and Repair Co., Inc.,

        Plaintiff,                                                     CASE NO.: 1:20-cv-00685 (EK-LB)

        v.

Bouchard Transportation Co., Inc.,
in personam, BARGE B. NO. 280, in rem, and
B. NO. 280 CORP., in personam,

         Defendants.
-------------------------------------------------------------------x

McAllister Towing of Narragansett Bay, LLC
McAllister Towing of New York, LLC
Portland Tugboat LLC                                                   VERIFIED INTERVENING
Steelstran Industries, Inc.                                            COMPLAINT WITH REQUEST
                                                                       FOR ISSUE OF
        Intervening Plaintiffs,                                        WARRANT OF ARREST OF
                                                                       THE BARGE B. NO. 280
        v.

Bouchard Transportation Co., Inc., in personam and
BARGE B. NO. 280, in rem,

        Defendants.

-------------------------------------------------------------------x
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 2 of 7 PageID #: 180



       Intervening Plaintiffs McAllister Towing of Narragansett Bay, LLC, McAllister Towing

of New York, LLC, Portland Tugboat LLC and Steelstran Industries, Inc. (collectively,

“Intervening Plaintiffs”) bring this Verified Complaint against defendant BARGE B. NO. 280, in

rem (“Vessel”) and for their parallel claims against Bouchard Transportation Co., Inc.

(“Bouchard”) for services and goods which Intervening Plaintiffs provided on the order of

Bouchard to the Vessel, in personam, and plead as follows:

                                JURISDICTION AND VENUE

       1.      This is an admiralty and maritime claim within the meaning of Fed. R. Civ. P.

9(h) as it involves claims for enforcement of a maritime lien and for unjust enrichment.

       2.      This action also falls within this Court’s admiralty and maritime jurisdiction

under 28 U.S.C. § 1333, 46 U.S.C. § 31342, and Rule C of the Supplemental Rules of Certain

Admiralty and Maritime Claims (“Supplemental Rule[s]”) for arrest of the Vessel.

       3.      On information and belief, the Vessel will be or is present in navigable waters

within the jurisdiction of this Court during the pendency of this action, and therefore, venue is

proper pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       4.      McAllister Towing of Narragansett Bay, LLC and McAllister Towing of New

York, LLC, and Portland Tugboat LLC are Delaware corporations, and Steelstran Industries, Inc.

a New Jersey corporation.

       5.      Defendant Vessel is U.S. flagged barge, defendant Bouchard a New York

corporation.
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 3 of 7 PageID #: 181



                                              FACTS

       6.      This is an action in admiralty, in rem, to enforce maritime liens for necessaries

which Intervening Plaintiffs provided to the Vessel on the order of the Vessel’s owner and/or

operator. These liens arise from Intervening Plaintiffs’ provision of necessaries to the Vessel

pursuant to 46 U.S.C. § 31342.

       7.      On the order of Bouchard, which owns and/ or operated the Vessel, Intervening

Plaintiffs McAllister Towing of Narragansett Bay, LLC and McAllister Towing of New York,

LLC, and Portland Tugboat LLC throughout 2019 and into the first part of 2020 provided tug

and tow services to the Vessel, as follows:

       McAllister Towing of Narragansett Bay, LLC:           $161,850.00
       McAllister Towing of New York, LLC:                    $33,858.75
       Portland Tugboat LLC:                                 $19,200.00

       8.      On the order of Bouchard, which owns and/or operated the Vessel, Intervening

Plaintiff Steelstran in July, 2019 provided the Vessel with $3,128.70 of galvanized steel wire

rope, also a maritime necessary for the Vessel.

                   Count I – Breach of Contracts, Bouchard, In Personam

       9.      Intervening Plaintiffs repeat the previous paragraphs.

       10.     Bouchard contracted with Intervening Plaintiffs for their goods and services.

Bouchard has not paid Intervening Plaintiffs as it agreed to do and has breached its contracts

with Intervening Plaintiffs, which have suffered damages as demanded below.

                    Count II – Maritime Liens In Rem Against the Vessel

       11.     Intervening Plaintiffs repeat the previous paragraphs.
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 4 of 7 PageID #: 182



        12.     Intervening Plaintiffs on the order of Bouchard, the Vessel’s owner and/or

operator, provided maritime necessaries to the Vessel and thereby hold maritime liens in rem

against the Vessel for the value of their goods and services.

        13.     Intervening Plaintiffs have not been paid for their maritime necessaries provided

to the Vessel and therefore proceed to arrest the Vessel to execute on their maritime liens in rem,

for sale of the Vessel and satisfaction of their maritime liens in rem as demanded below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Intervening Plaintiffs demand judgment as follows:

        A.      Against Defendant Bouchard, in personam, for the amount of the goods and

services contracted for by Bouchard for provision to the Vessel, plus contractual attorneys fees,

interest, and costs, as follows:

        McAllister Towing of Narragansett Bay, LLC:             $161,850.00
        McAllister Towing of New York, LLC:                      $33,858.75
        Portland Tugboat LLC:                                   $19,200.00
        Steelstran:                                             $3,128.70

        B.      Against the in rem defendant Vessel as follows:

                1.      That the Clerk of this Court issue a warrant for arrest of the Vessel,

commanding the United States Marshal for this District, or pursuant to alternative service of the

warrant as ordered by this Court, to arrest and take into custody the Defendant Vessel and detain

the same in the custody of the substitute custodian until further order of this Court;

                2.      That the Court find that Intervening Plaintiffs hold valid maritime liens

against the Vessel and its engines, appurtenances, furnishings, machinery, and equipment as

provided by 46 U.S.C. § 31342, and by federal law construing the statute;

                3.      That the Court judgment in rem against the Vessel, including without

limitations all of its engines, machinery, tools, boats, anchors, chains, tackle, fittings, navigation
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 5 of 7 PageID #: 183



equipment, and all other equipment and appurtenances appertaining or belonging to the Vessel,

whether on board or not, and order that Intervening Plaintiffs’ claims of:

       McAllister Towing of Narragansett Bay, LLC:            $161,850.00
       McAllister Towing of New York, LLC:                     $33,858.75
       Portland Tugboat LLC:                                  $19,200.00
       Steelstran:                                            $3,128.70

be asserted and executed against the Vessel for Intervening Plaintiffs’ maritime liens, in rem, and

that the Vessel be sold to satisfy Intervening Plaintiffs’ maritime liens in rem;

               4.      That the Court award Intervening Plaintiffs their costs and other expenses

incurred in connection with this proceeding, including without limitations, all costs incurred in

custodia legis; and

               5.      That the Court grant such other legal and equitable relief as this Court

deems just and proper.

Dated: May 25, 2020.

                                                      /s/ J. Stephen Simms
                                                      J. Stephen Simms (pro hac pending)
                                                      (JS-8990)
                                                      Simms Showers LLP
                                                      201 International Circle
                                                      Baltimore, Maryland 21030
                                                      443-290-8704
                                                      Facsimile 410-510-1789
                                                      jssimms@simmsshowers.com

                                                      Intervening Plaintiffs’ Counsel


/


                                     [Continued on Next Page]



/
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 6 of 7 PageID #: 184



               Veriffication for McAllister Towing of N
                                                      Narraganseett Bay, LLC
                                                                           C,
              McAllister Towing g of New Yoork, LLC annd Portland
                                                                d Tugboat LLLC

        B.
        B Buckley McAllister
                  M          ceertifies as folllows: I am President off McAllisterr Towing of

Narragan
       nsett Bay, LL
                   LC, McAllisster Towing of
                                          o New Yorkk, LLC and Portland Tuugboat LLC. I

certify th
         hat the facts set
                       s out in thee foregoing Verified
                                               V        Inteervening Complaint are true, to the bbest

of my infformation an
                    nd belief. I certify undeer penalty off perjury thatt the foregoinng is true annd

correct.

                                                         Execcuted on Maay 25, 2020




                                      Verificatiion for Steellstran

        I am a princip
                     pal of Simms Showers LLP,
                                          L    counsell to Interveniing Plaintifff Steelstran. No

officer off Steelstran is
                       i present in this Districtt to make thiis declarationn, which Steeelstran has

authorizeed me to mak
                    ke on its beh
                                half based on
                                            n facts includding documeents receivedd from

Steelstran
         n. The factss alleged in the
                                  t foregoing
                                            g complaint are true andd correct to thhe best of m
                                                                                              my

knowledg
       ge and inform
                   mation based upon the records
                                         r       of Stteelstran.

        Pursuant to 28 U.S.C. § 1746(1),
                                1        I certify under ppenalty of peerjury that thhe foregoingg is

true and correct.

                                                          Ex ecuted on M
                                                                       May 25, 20200.

                                                          /s/ JJ. Stephen S
                                                                          Simms
                                                          J. S
                                                             Stephen Sim mms
Case 1:20-cv-00685-EK-LB Document 32 Filed 06/11/20 Page 7 of 7 PageID #: 185




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020 I caused the foregoing Intervening Complaint to be

filed on this Court’s CM/ECF system for service on all record counsel.



                                                   /s/ J. Stephen Simms
